NOTE: This order is nonprecedential.


 Wniteb ~tate5 <!Court of ~eaI5
     for !be jfeberaI <!Circuit

      AUTOMOTIVE TECHNOLOGIES
         INTERNATIONAL, INC.,
              Plaintiff-Appellant,
                       v.
DELPHI CORPORATION, DELPHI AUTOMOTIVE
SYSTEMS, LLC, DPH HOLDINGS CORPORATION,
 GENERAL MOTORS CORPORATION, GENERAL
 MOTORS COMPANY, LLC, GENERAL MOTORS
LLC, FORD MOTOR COMPANY, VOLVO CARS OF
 NORTH AMERICA, INC., AND HYUNDAI MOTOR
                AMERICA,
             Defendants·Appellees,
                      AND
      NISSAN NORTH AMERICA, INC.,
              Defendant-Appellee,
                      AND
        MERCEDES-BENZ USA, LLC,
              Defendant-Appellee,
                      AND

    FUJI HEAVY INDUSTRIES USA, INC.,
              Defendant-Appellee,
                      AND
     MOTORS LIQUIDATION COMPANY,
                  Defendant.
AUTOMOTIVE TECH v. DELPHI CORP                                2



                         2011-1292


   Appeal from the United States District Court for the
Eastern District of Michigan in consolidated case nos. 08-
CV-11048 and 1O-CV-10647, Judge Robert H. Cleland.


                       ON MOTION


                         ORDER
   Automotive Technologies International, Inc. moves
without opposition for a 45-day extension of time, until
September 6, 2011, to file its opening brief.
      Upon consideration thereof,
      IT Is ORDERED THAT:

      The motion is granted.
                                     FOR THE COURT


      Jl 192011                       lsI Jan Horbaly
         Date                        Jan Horbaly
                                     Clerk
cc: Andrew Kochanowski, Esq.
    John R. Hutchins, Esq.
                                                         FILED
                                               '.S. COURT OF APPEALS FOR
    Paul Richard Steadman, Esq.                  THE FEDERAL CIRCUIT
    David M. Schnorrenberg, Esq.                    JUL 192011
    Reginald J. Hill, Esq.
s21                                                     JANHDR8ALY
                                                          ClERK